Citation Nr: 1218638	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-21 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service-connection for a low back disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for acquired psychiatric disorder (originally claimed as a nervous condition).

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for erectile dysfunction as secondary to posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2012, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

It should be noted that the Veteran was found to be incompetent to handle the disbursement of funds in a September 1997 RO decision.  His sister has been chosen to handle his money.

Procedural history

The Veteran's original claims for service connection for a low back disorder and nervous condition were denied in April 1978 RO decision for failure to report to a VA examination and respond with further information pertaining to his claims.  The Veteran filed another claim for service connection for a low back disorder in April 2006.  The RO adjudicated it as an original claim for service connection and denied his claim.  As will be explained in more detail below, the Board finds that new and material evidence has been received since the April 1978 RO decision and will reopen the claim for service connection for a low back disorder.  
The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board will therefore preliminarily consider the claim for service connection for low back disorder under the provisions of 38 C.F.R. § 3.156, concerning the submission of new and material evidence to reopen a claim.

The Veteran has filed multiple claims for service connection for various psychiatric disorders, including PTSD, bipolar disorder, schizoaffective disorder and a nervous disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding and the fact that the Veteran also has been diagnosed with schizoaffective disorder, bipolar disorder and PTSD, the issues have been recharacterized above.  
  
It should be noted that the Veteran originally filed a claim for a nervous disorder in February 1978.  This claim was denied due to the nature of his discharge.  Since that time, the Veteran applied and was granted a change to the character of his service.  His DD 214 now reflects that he was discharged under honorable conditions.  The Board finds that new and material evidence has been received since the April 1978 RO decision denying service connection for his nervous condition and will reopen the claim for service connection for an acquired psychiatric disability (originally claimed as nervous condition).  

As discussed in more detail below, the Board is reopening the Veteran's service-connection claim for a low back disorder and acquired psychiatric disorder (originally claimed as a nervous condition); however, additional evidentiary development is necessary before the claims may be adjudicated on the merits.  Thus, the Veteran's reopened low back disorder claim, reopened acquired psychiatric disorder (originally claimed as nervous condition) claim, service connection claim for acquired psychiatric disorder, to include PTSD and service connection for erectile dysfunction are addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for a low back disorder was denied in an unappealed April 1978 decision of the RO.

2.  The evidence received since the April 1978 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.

3.  The Veteran's initial claim of service connection for an acquired psychiatric disorder (originally claimed as a nervous condition) was denied in an unappealed April 1978 decision of the RO.

4.  The evidence received since the April 1978 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder (originally claimed as a nervous condition).



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2011).
2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder (originally claimed as a nervous condition).  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Board notes that claims for service connection for a low back disorder and service connection for acquired psychiatric disorder are being reopened and are subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for the issues of service connection for a low back disorder and acquired psychiatric disorder (originally claimed as a nervous condition), found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), as further action is being requested for this issue.    




I.  New and Material Evidence claims

A.  Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Whether new and material evidence has been submitted to reopen a claim for service-connection claim for a low back disorder.
 
In April 1978, the Veteran's claim for entitlement to service connection for a low back disorder was denied by the RO.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's claim because the Veteran failed to report for a VA examination and failed to provide additional information requested by the RO.  It appears that RO was denying the claim because there was no evidence of a current disability.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after April 1978] evidence bears directly and substantially upon this matter. 

A May 2009 VA treatment record shows that the Veteran received L4-L5 laminectomy for decompression of stenosis due to neurogenic claudicating from lumbar spinal stenosis.  See May 2009 VA surgical records.  Prior to the surgery, VA treatment records show the Veteran's complaints of low back pain radiating down to his left lower extremity with occasional numbness.  See June 2006 VA outpatient treatment record; also see, March 2006 VA outpatient treatment record.  These records show evidence of a current low back disorder.  

Therefore, the Board finds that this evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra. 

This new evidence relates to unestablished facts necessary to substantiate the Veteran's low back disorder claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2011).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for a low back disorder. 

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the low back disorder claim may be adjudicated on the merits. 

C.  Whether new and material evidence has been submitted to reopen a claim for service-connection claim for an acquired psychiatric disorder.
 
In April 1978, the Veteran's claim for entitlement to service connection for a nervous condition was denied by the RO.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

In essence, the RO denied the Veteran's claim because the Veteran failed to report for a VA examination and failed to provide additional information requested by the RO.  It appears that RO was denying the claim because there was no evidence of a current disability.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after April 1978] evidence bears directly and substantially upon this matter. 

Following service, the Veteran was diagnosed with schizoaffective disorder.  See VA examination report dated in May 1997.  He was also hospitalized in November 1996 and July 1996 for a history of polysubstance abuse and schizoaffective disorder.  See VA inpatient treatment records from July 1996 to August 1996; also see VA inpatient treatment records from and November 1996 to December 1996.  More recent VA treatment records show diagnoses for PTSD, schizoaffective disorder and bipolar disorder.  See VA treatment record dated in September 2007; also see VA treatment record dated in August 2007.  These records show evidence of current psychiatric disorders.  

Therefore, the Board finds that this evidence constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra. 

This new evidence relates to unestablished facts necessary to substantiate the Veteran's acquired psychiatric disorder claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2011).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (originally claimed as a nervous condition). 

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required for an acquired psychiatric disorder (originally claimed as a nervous condition). 
 

ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for low back disorder is granted; to this extent, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim of service connection for an acquired psychiatric disorder (originally claimed as nervous condition) is granted; to this extent, the appeal is allowed.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims for entitlement to service connection for a low back disorder, acquired psychiatric disorder (originally claimed as nervous condition), acquired psychiatric disorder, to include PTSD, and erectile dysfunction must be remanded for further evidentiary development. 


Low back disorder

In essence, the Veteran contends that his current low back disorder is related to an incident during his military service where he fell off a truck.  The Veteran's service treatment records show treatment for lumbar strain following a fall.  See service treatment record dated in April 1973; also see service treatment records dated in July 1973.  The medical evidence also shows evidence of a current low back disorder as the Veteran underwent a L4-L5 laminectomy for decompression of stenosis in May 2009.  See May 2009 VA surgical record.  The Veteran claims that he has a low back disorder since service.  See Board hearing dated in March 2012, page 5.  The evidence of record also shows that the Veteran claimed service connection for back pain in August 1974 and again in February 1978.

The threshold for finding a link between current disability and service is very low for the purposes of requiring a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Therefore, given the Veteran's statements that he has had a low back disorder since service, evidence of treatment for low back problems in service and evidence of a current low back disorder, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his low back disorder.

Specifically, the Board finds that a medical opinion is needed as to whether his current low back disorder is related to an incident when he fell off a truck during his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

Acquired psychiatric disorder

In essence, the Veteran contends that his current psychiatric disorders are related to his military service.  See statement made by the Veteran submitted in January 2008.  The Veteran's service treatment records show that he was in a fight during his military service resulting in discharged under "other than honorable condition."  See service personnel records dated in November 1973 and January 1974.  The evidence of record shows that the Veteran claimed service connection for a nervous condition in February 1978.   Following service, he was diagnosed with schizoaffective disorder.  See VA examination report dated in May 1997.  He was also hospitalized in November 1996 and July 1996 for a history of polysubstance abuse and schizoaffective disorder.  See VA inpatient treatment records from July 1996 to August 1996; also see VA inpatient treatment records from and November 1996 to December 1996.  More recent VA treatment records show diagnoses for PTSD, schizoaffective disorder and bipolar disorder.  See VA treatment record dated in September 2007; also see VA treatment record dated in August 2007.  

The threshold for finding a link between current disability and service is very low for the purposes of requiring a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Therefore, given the Veteran's statements that the military caused his mental problems, evidence of treatment for psychiatric disorders for several years and current diagnoses for psychiatric disorders, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorders (originally claimed as nervous condition).

Specifically, the Board finds that a medical opinion is needed as to whether his current psychiatric disorders are related to fights he had during his military service resulting in his discharge "under other than honorable conditions."  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

PTSD

The Veteran has also specifically claimed that he has PTSD as a result of witnessing an airplane crash into a tank during training exercises.  He has claimed that the incident occurred in October or November 1973 while he was training at Grafenwohr or "Tent City", Germany.  See Board hearing transcript dated in March 2012, page 12-13.

Pertinently, service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM-IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2011). Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f), in part, by adding a new paragraph that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 


In accordance with the duty to assist, the Board believes that the agency of original jurisdiction (AOJ) should take the necessary steps to attempt to verify the Veteran's claimed stressor with the U.S. Army and Joint Services Records Research Center (JSRRC).  In this regard, the Board observes that the Veteran's service personnel records as well as his DD214 do not appear to indicate foreign service.  In light of the specific nature of the Veteran's claimed stressor, the RO or AMC should attempt to verify whether the Veteran participated in training exercises in Germany in October or November 1973 as alleged by the Veteran.  

Erectile Dysfunction

Furthermore, the Board observes that the Veteran's service connection claim for erectile dysfunction is inextricably intertwined with his claim for service connection for PTSD as the Veteran claims that his erectile dysfunction is secondary to the medication taken for his PTSD disorder and possibly other psychiatric disorders.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other]. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his low back disorder, psychiatric disorders and erectile dysfunction.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2. The RO should attempt to verify the Veteran's stressor with the JSRRC.  The Veteran testified that he participated in training in Germany at Grafenwohr (or Tent City) in October 1973 or November 1973.  The JSRRC should attempt to verify if the Veteran participated in training at Grafenwohr.  If he did participate in training at Grafenwohr, JSRRC should attempt to verify if there was an airplane crash as described by the Veteran.

3. Following completion of the above, the Veteran should be scheduled for a VA psychiatric examination to determine the nature and etiology of all current psychiatric disabilities clinically found. The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to provide an opinion, with supporting rationale, as to the following questions: 

(a) Is it as likely as not (i.e. 50 percent or greater probability) that the Veteran's claimed stressor of having fear after witnessing an airplane crash into a tank in Germany, is adequate to support a diagnosis of PTSD? 

(b) If so, is it as likely as not (i.e. 50 percent or greater probability) that the Veteran has a current diagnosis of PTSD that is related to this described in-service stressor? 

(c)  Is it as likely as not (i.e. 50 percent or greater probability) that any clinically indicated psychiatric disability other than PTSD, including a nervous disorder, bipolar disorder or schizoaffective disorder, is related to his military service, to include his claimed in-service stressor or fights he had with other soldiers during his military service which resulted in his discharge "under other than honorable conditions."

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  If the examiner is unable to supply the requested opinions, he or she should provide an explanation for why such opinions could not be rendered. 

4.  The RO should schedule the Veteran for a VA examination to determine the current nature and etiology of his low back disorder.   The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the examiner.  

After review of the Veteran's prior medical history and any current x-ray (or MRI) reports, and upon physical examination of the Veteran's lower back, the examiner should clarify the Veteran's current diagnosis or diagnoses, if any. 

For any identified low back disorder, the examiner should proffer an opinion as to whether the disability is as likely as not (i.e. 50 percent or greater probability) due to the Veteran's service.  Specifically, the examiner should comment as to whether the Veteran's current disorder is as likely as not due to or related to the Veteran falling off a truck during his military service.  

All diagnostic testing deemed necessary should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.

If a requested opinion cannot be provided, the examiner should set forth the reasons, in detail, that such examination could not be rendered. 

The examiner is advised that the Veteran is competent to describe injuries and symptoms in service, regardless of the contents of the service treatment records, and that any such lay statements regarding falling off a truck must be considered in providing the requested opinion.  

5.  The RO should schedule the Veteran for a VA examination to determine the current nature and etiology of his erectile dysfunction.   The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the examiner.  

After review of the Veteran's prior medical history and upon physical examination, the examiner should clarify the Veteran's current diagnosis or diagnoses, if any. 

For any erectile dysfunction disorder, the examiner should proffer an opinion as to whether the disability is as likely as not (i.e. 50 percent or greater probability) due to the Veteran's service.  

The examiner should also proffer an opinion as to whether the disability is as likely as not (i.e. 50 percent or greater probability) due to medications taken for his psychiatric disorders.

All diagnostic testing deemed necessary should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.

If a requested opinion cannot be provided, the examiner should set forth the reasons, in detail, that such examination could not be rendered. 

6. The RO should ensure that notice of the dates of these examinations is sent to the Veteran at his current address of record, as well as to his representative, far enough in advance to allow the Veteran an opportunity to respond to the notice if he so chooses.  This notification must include notice of the potential ramifications of a failure to report for VA examination under 38 C.F.R. § 3.655. 

7. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's service-connection claim.  If the claims are denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


